Citation Nr: 1117419	
Decision Date: 05/05/11    Archive Date: 05/17/11

DOCKET NO.  07-00 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to an initial compensable evaluation for lumbosacral strain/limbus at L5.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel







INTRODUCTION

The Veteran had active military service from January 2001 to August 2005.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

This case was brought before the Board in December 2009, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claim, to include providing the Veteran with a VA examination.  The requested development having been completed, the case is once again before the Board for appellate consideration of the issue on appeal.


FINDINGS OF FACT

1. Prior to April 26, 2010, the Veteran's lumbar spine disability was manifested by no more than subjective complaints of pain with objective findings of full range of motion of the lumbar spine without spasm or tenderness on palpitation; there is no evidence of ankylosis of the lumbar spine or entire spine or associated neurological symptomatology.

2. As of April 26, 2010, the Veteran's lumbar spine disability is manifested by no more than subjective complaints of pain and with objective findings of forward flexion of the lumbar spine limited to 70 degrees and combined range of motion limited to 180 degrees; there is no evidence of ankylosis of the lumbar spine or the entire spine or associated neurological symptomatology.


CONCLUSIONS OF LAW

1. Prior to April 26, 2010, the criteria for an initial compensable evaluation for lumbosacral strain/limbus at L5 have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.71a, Diagnostic Code 5237, General Rating Formula for Diseases and Injuries of the Spine (2010).

2. As of April 26, 2010, the criteria for an initial evaluation of 10 percent, but no greater, for lumbosacral strain/limbus at L5 have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.71a, Diagnostic Code 5237, General Rating Formula for Diseases and Injuries of the Spine (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must (1) notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, (2) which information and evidence VA will obtain, (3) and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002).  See also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

In the instant case, the Veteran received notification prior to the initial unfavorable agency decision in July 2006.  The RO's October 2005 notice letter advised the Veteran what information and evidence was needed to substantiate the claim decided herein and what information and evidence must be submitted by him, namely, any additional evidence and argument concerning the claimed condition and enough information for the RO to request records from the sources identified by the Veteran.  He was specifically told that it was his responsibility to support the claim with appropriate evidence.  Finally the letter advised him what information and evidence would be obtained by VA, namely, records like medical records, employment records, and records from other Federal agencies.  The duty to notify the Veteran was satisfied under the circumstances of this case.  38 U.S.C.A. § 5103. 

During the pendency of this appeal, on March 3, 2006, the Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006), which held that the VCAA notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  A March 2006 VCAA letter provided such notice.

In light of the above, the Board finds that all notices required by VCAA and implementing regulations were furnished to the veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2010).

Service treatment records have been associated with the claims file.  Post-service VA treatment records and reports have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to assist the Veteran in obtaining records has been satisfied.  The Veteran was afforded VA examinations in May 2006 and April 2010.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2010); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  The VA examinations in question are adequate for the purposes of rating the disabilities on appeal, as they involved a review of the Veteran's pertinent medical history and physical examination of the Veteran and provide a discussion of pertinent symptomatology.  See generally Barr v. Nicholson, 21 Vet App. 303, 311 (2007).

As a final note, the Board again observes the instant case was previously remanded in December 2009 for additional development.  Specifically, the Board determined that the Veteran should be afforded an additional VA examination.  As discussed above, the Veteran was provided a VA examination in April 2010, which the Board has determined to be adequate for rating purposes.  As such, there has been substantial compliance with the Board's December 2009 remand, and adjudication of the claim on appeal may proceed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  In Fenderson, the Court also discussed the concept of the "staging" of ratings, finding that in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Fenderson at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.

The Veteran's lumbar spine disability is rated according to 38 C.F.R. § 4.71a, Diagnostic Code 5237, which is applicable to lumbosacral or cervical strain.  Lumbosacral strain is to be evaluated under the General Rating Formula for Diseases and Injuries of the Spine.

Under the General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, unfavorable ankylosis of the entire spine warrants a 100 percent rating.  Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating.  Forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine warrants a 40 percent rating.  

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spine contour such as scoliosis, reversed lordosis, or abnormal kyphosis warrants a 20 percent rating.  

Finally, forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm guarding or localized tenderness not resulting in an abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent of the height warrants a 10 percent rating.

Note (1): Evaluate any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

Entitlement to an Initial Compensable Evaluation Prior to April 26, 2010

Prior to April 26, 2010, the Veteran has been assigned an initial noncompensable evaluation for his lumbar spine disability.  Having considered the evidence of record, the Board finds that the Veteran is not entitled to an initial compensable evaluation for his lumbar spine disability at any point for the period prior to April 26, 2010.  In this regard, the Board notes that the Veteran's lumbar spine disability was manifested during this period by subjective complaints of pain, especially following lifting.  Objective evidence of record during this period indicates full range of motion of the lumbar spine without spasms or tenderness on palpation.  There is no objective evidence of decreased range of motion of the lumbar spine or ankylosis of the thoracolumbar spine or the entire spine during the period prior to April 26, 2010.

With regards to range of motion testing, a May 2006 VA examination noted the Veteran as having full forward flexion from zero to 90 degrees, full extension from zero to 30 degrees, full lateral flexion from zero to 30 degrees bilaterally, and full lateral rotation from zero to 30 degrees bilaterally.  No additional limitation of motion was found due to fatigue, weakness, or lack of endurance.  See DeLuca, supra.  The VA examiner explicitly noted there was no indication of painful motion, spasm, weakness and/or tenderness.

The Board also notes that VA treatment records dated March and April 2007 indicate the Veteran complained of acute back pain on exacerbation.  However, in both instances, the Veteran exhibited full or normal range of motion without spasm or tenderness.  

Applying the range of motion measurements to the general ratings formula, the above evidence demonstrates the Veteran is not entitled to an initial compensable for his lumbar spine disability at any point prior to April 26, 2010.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.  Entitlement to a compensable evaluation is not warranted as there is no objective medical evidence of forward flexion of the lumbar spine limited to 85 degrees or combined range of motion of the lumbar spine limited to 235 degrees for the period prior to April 26, 2010.  Id.  In addition, there is no objective evidence of spasms or tenderness nor is there evidence of ankylosis of the lumbar spine or of the entire spine during this period.  Id.

In light of the above, the Board finds that the Veteran is not entitled to an initial compensable evaluation for his service-connected lumbar spine disability for the period prior to April 26, 2010.  The Board has considered whether the benefit of the doubt rule applies to this stage of the appeal.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  However, a preponderance of the evidence is against an increased evaluation for this period; thus, this rule does not apply and the claim must be denied.

Entitlement to an Initial Compensable Evaluation As of April 26, 2010

The Veteran was again evaluated by VA on April 26, 2010.  Having considered the evidence of record, to include a VA examination conducted on this date, the Board finds that the Veteran is entitled to an initial evaluation of 10 percent, but not greater, for his lumbar spine disability for the period as of April 26, 2010.  In this regard, the Board notes that the Veteran's lumbar spine disability was manifested during this period by subjective complaints of pain and objective evidence of functional forward flexion limited to 70 degrees and a combined functional range of motion of the thoracolumbar spine limited to 180 degrees.  There is no evidence of ankylosis of the thoracolumbar spine or the entire spine during the period as of April 26, 2010.

With regards to range of motion testing, an April 2010 examination noted the Veteran as having forward flexion from zero to 90 degrees, with tenderness at 70 degrees, extension from zero to 30 degrees, with tenderness at 20 degrees, lateral flexion from zero to 30 degrees, with tenderness at 25 degrees bilaterally, and lateral rotation from zero to 30 degrees, with tenderness at 20 degrees bilaterally.  No additional limitation of motion was found due to fatigue, weakness, or lack of endurance.  Taking into account the Court's holding in DeLuca, supra, the Board will consider the Veteran's functional flexion to be limited to 70 degrees, with a combined functional range of motion of 180 degrees as of April 26, 2010.  

Applying the range of motion measurements to the general ratings formula, the above evidence demonstrates the Veteran is entitled to an evaluation of 10 percent for lumbosacral strain as of April 26, 2010.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.  However, entitlement to an evaluation in excess of 10 percent is not warranted as there is no medical evidence of forward flexion of the lumbar spine limited to 60 degrees or combined range of motion of the lumbar spine limited to 120 degrees for the period as of April 26, 2010.  Id.  Further, while the April 2010 VA examination report indicates tenderness on palpitation, it also notes that such tenderness is not severe enough to be responsible for an abnormal gait or spinal contour.  In addition, there is no objective evidence of ankylosis of the lumbar spine or of the entire spine during this period.  Id.

In light of the above, the Board finds that the Veteran is entitled to an initial evaluation of 10 percent for his service-connected lumbar spine disability for the period as of April 26, 2010.  The Board has also considered whether an evaluation in excess of 10 percent is warranted at any point as of April 26, 2010.  See Fenderson, supra.  However, a preponderance of the evidence is against an evaluation in excess of 10 percent for this period.

Entitlement to a Separate Evaluation for Neurological Manifestations

The Board has considered whether separate evaluations are warranted for neurological manifestations of the Veteran's lumbar spine disorder.  In this regard, the Board observes the May 2006 VA examination report specifically notes there are no neurologic symptoms.  Further, the April 2010 VA examination report notes no history of bowel or bladder symptomatology, as well as no numbness, leg or foot weakness or paresthesias.  There is no competent evidence of record to indicate the Veteran suffers from neurological symptoms related to his lumbar spine disability.  As such, the Board finds that a separate evaluation for neurological manifestations is not warranted in the instant case.  

Additional Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2010).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability on appeal with the established criteria found in the rating schedule for these disabilities show that the rating criteria reasonably describes the Veteran's disability level and symptomatology.

As the first prong of Thun has not been satisfied, the Board therefore has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

An initial compensable evaluation prior to April 26, 2010, is denied.

An initial evaluation of 10 percent, but not greater, as of April 26, 2010, is granted, subject to the laws and regulations governing the payment of monetary benefits.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


